Citation Nr: 0601046	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  01-06 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for postgastrectomy 
syndrome, residuals of a subtotal gastrectomy, currently 
evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to June 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for postgastrectomy syndrome.  This case was 
previously before the Board in September 2003 and August 2005 
and was remanded on each occasion to ensure due process.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.

In its August 2005 decision, the Board adjudicated the issue 
of entitlement to a compensable evaluation for residuals of 
an appendectomy.  Accordingly, this decision is limited to 
the issue set forth on the preceding page.


FINDINGS OF FACT

1.  The veteran's postgastrectomy syndrome is manifested by 
complaints of epigastric distress, without evidence of 
diarrhea or weight loss.

2.  Postgastrectomy syndrome is not more than mild in 
severity.


CONCLUSION OF LAW

A rating in excess of 20 percent for postgastrectomy 
syndrome, residuals of a subtotal gastrectomy, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7308 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters issued to 
the veteran in February and March 2004.  The letters informed 
the veteran of the information and evidence required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and VA and private medical 
records, and the report of a VA examination.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

On VA examination in July 2000, the veteran reported that his 
symptoms included weakness and shakiness when he overexerted 
himself or when he did not eat regularly.  He asserted that 
his symptoms occurred about twice a month, and that they had 
worsened since he had been diagnosed with diabetes mellitus a 
few years earlier.  An examination revealed that the veteran 
weighed 184 pounds.  Normal bowel sounds were present.  No 
masses, organomegaly or tenderness was reported.  Hemoglobin 
and hematocrit were within normal limits.  The diagnosis was 
that the veteran suffered from postgastrectomy syndrome, but 
that it had not impacted significantly on his daily living.  

Private medical records dated in 2001 and 2002 have been 
associated with the claims folder.  The veteran's weight 
ranged from 175 pounds to 184 pounds.  It was reported that 
he was obese in February 2002, at which time he weighed 184 
pounds.  No abnormal findings of the abdomen were listed.  

VA outpatient treatment records dated from 2002 to 2005 are 
also of record.  The veteran complained of chronic stomach 
hyperacidity and heartburn in February 2002.  He denied 
weight gain or loss, fever, chills and night sweats.  He 
weighed 177 pounds.  On examination, bowel sounds were 
present.  There were no masses or organomegaly.  The abdomen 
was non-tender and non-distended.  The pertinent assessments 
were peptic ulcer disease, symptomatic; gastroesophageal 
reflux disease, symptomatic; and status post partial 
gastrectomy, by history.  Similar findings were reported in 
January 2003, when the veteran weighed 185 pounds.  
Hemoglobin and hematocrit were normal in April 2003.  In 
February 2004, the veteran denied abdominal pain, nausea and 
diarrhea.  The veteran was seen in April 2005 and weighed 177 
pounds.  It was reported that a vitamin B 12 shot was 
administered for anemia.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 40 percent evaluation may be assigned for postgastrectomy 
syndrome which is severe; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  When 
moderate; less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss, a 20 percent evaluation may be 
assigned.  Diagnostic Code 7308.

The evidence supporting the veteran's claim consists of his 
reports of symptoms associated with the gastrectomy.  In this 
regard, the Board notes that at the time of the VA 
examination in July 2000, the veteran reported weakness and 
shakiness.  In addition, the Board acknowledges that VA 
medical records disclose that he was given a vitamin B 12 
shot for anemia in April 2005.

The evidence against the veteran's claim includes private and 
VA medical records which fail to establish that he has 
sustained any weight loss due to his postgastrectomy 
syndrome.  During the course of his appeal, his weight has 
fluctuated between 175 and 184 pounds, and it is noted that 
he was described as being obese when at his maximum weight.  
There is no clinical evidence of diarrhea or circulatory 
symptoms.  The Board also observes that hemoglobin and 
hematocrit were within normal limits in July 2000 and again 
in April 2003.  

The medical findings on examination are of greater probative 
value than the veteran's assertions regarding the severity of 
his disability.  The record fails to demonstrate that the 
veteran's postgastrectomy syndrome symptoms are more than 
mild.  The Board concludes that the preponderance of the 
evidence is against the claim for an increased rating for 
postgastrectomy syndrome.  





ORDER

An increased rating for postgastrectomy syndrome, residuals 
of a subtotal gastrectomy, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


